Citation Nr: 9908603	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-18 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	A. M. Usman, Jr.


INTRODUCTION

The veteran had recognized service from December 1941 to July 
1942 and from October 1942 to June 1946.  He was a prisoner 
of war (POW) of the Japanese government from April to July 
1942.  The veteran died in February 1988.  The appellant is 
the veteran's widow.

The appellant brought a timely appeal to the Board of 
Veterans' Appeals (the Board) from a November 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines.  In April 1996 the Board 
remanded the case for further development.  The appellant 
canceled an April 1997 RO hearing and did not indicate a 
desire to reschedule the hearing.  The case has recently been 
returned to the Board for appellate consideration. 




FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation as there is currently no competent evidence 
establishing a nexus between service or a service connected 
disability and the cause of death.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the veteran's death in February 1988 
was certified as the result of cardiorespiratory arrest due 
to superior vena "caval" syndrome that was due to 
"bronchogenic".  At the time of his death service 
connection had been established for shell fragment wound 
residuals of Muscle Groups XII and XIV rated 10 percent 
combined.  Much later, in November 1995, the RO granted 
service connection for the veteran's cardiovascular disease 
under the liberalized requirements for service connection of 
ischemic heart disease manifested in a former POW.  

The veteran's service medical records and a report of his 
admission to Luna Hospital in early 1946 for beriberi are 
unremarkable for any respiratory or cardiovascular 
disability.  The report of a VA medical examination in 1954 
is also pertinently unremarkable.

The record of the veteran's admission to the Veterans 
Memorial Hospital from July 1968 to February 1969 lists 
numerous diagnoses including pulmonary tuberculosis (PTB), 
moderately advanced, inactive, resolved right pneumonitis and 
right cerebral hemisphere infarction due to recent thrombosis 
and hemiparesis.  Body weakness and slurred speech had been 
of recent onset.  The record reports that a board review 
found negligible signs and symptoms referable to PTB.

The report of the veteran's hospitalization at the Veterans 
Memorial Medical Center (VMMC) during October and November 
1984 shows established medical diagnoses of PTB, pulmonary 
emphysema, hypertensive vascular disease and cerebrovascular 
accident.  The record reports that he had developed a 
productive cough and fever about a month before admission.  
Other inpatient records mention that he had smoked 10 "sticks 
of cigarette" a day for 35 years.  

The veteran was admitted to the VMMC in October 1987 and 
remained an inpatient until early February 1988.  The 
established diagnoses were PTB, chronic obstructive pulmonary 
disease probably secondary to pulmonary emphysema, 
hypertensive arteriosclerotic heart disease, old 
cerebrovascular accident, superior vena cava syndrome 
probably secondary to pulmonary malignancy.  He was 
readmitted in February 1988 and remained an inpatient until 
his death.  The final summary shows essentially the same 
diagnoses.  A clinical record entry assessment at death was 
of cardiopulmonary arrest secondary to superior vena cava 
syndrome.  The impatient records report that the veteran 
smoked about t pack of cigarettes a day for 30 years and then 
stopped.  

As request by the Board remand, the RO contacted the 
appellant for treatment information and her recollections of 
the veteran's smoking history.  She recalled that he stated 
that his smoking began in 1945 and that he quit smoking in 
1969 but that she could not refute the smoking history he had 
given in 1984.  

In July 1996, a VA cardiologist opined that the veteran's 
cardiac problem did not in any way contribute to his 
malignancy and did not have any material influence in 
accelerating death.  The veteran did not have any evidence of 
irradiation-induced pericarditis or coronary obstruction.  
The examiner opined that arrhythmias may occur in metastatic 
disease but they were more commonly due to electrolyte 
alteration, anemia, hypoxia, hypoproteinemia or sepsis.  The 
cardiologist concluded that the veteran's demise was 
primarily due to superior vena cava syndrome secondary to 
lung malignancy and that he could have developed arrhythmia 
because of hypoxia as a terminal event and that the service-
connected cardiovascular disease was not a major contributor 
to his death as it was a stable problem up to the last moment 
when complications of lung malignancy became uncontrollable.

A VA pulmonologist reviewed he available information from the 
record, including that provided by the appellant, reported 
that the duration of the veteran's smoking in service was 
approximately 1 1/2 years and that the rest of his smoking 
history, 22 1/2 years was done after service at an average of 
one pack of cigarettes a day.  The pulmonologist stated the 
veteran's long and significant smoking history probably 
contributed tremendously to having the pulmonary malignancy.  
The physician opined that because of the relative lengths of 
smoking in service compared to that after service the smoking 
during service contributed very little to the malignancy 
which arose after more than 40 years especially if compared 
to the longer duration of smoking after military service.  
The pulmonologist opined further that because of the long 
duration of time from the point the veteran was said to have 
stopped smoking in 1969 and the diagnosis of malignancy in 
1988 the role of other contributory factors to the malignancy 
such as old age could not be ruled out.  In conclusion, the 
physician's opinion was that the veteran's cigarette smoking 
in service contributed very little to the pulmonary 
malignancy that eventually arose in a background of other 
contributory causes.

In 1997 a VA physician reviewed the VMMC clinical records 
from the veteran's admissions in 1984, 1987 and 1988 and 
concluded that the veteran's course was compatible with 
pulmonary malignancy with "SVC" syndrome and that the 
previous statements regarding the relationship of smoking to 
the veteran's pulmonary malignancy were maintained.  The 
physician opined that other factors aside from smoking that 
may have given rise to the pulmonary malignancy include PTB 
and old age.

Another VA physician reviewed the VMMC records and opined 
that during the admissions the veteran's blood pressure, 
cardiac and neurologic status was stable and that no ischemic 
changes were noted on the electrocardiograms.  The physician 
opined that atrial arrhythmias like fibrillation may be 
secondary to neoplastic involvement or metabolic problems 
like electrolyte imbalance or hypoxia, thus the different 
arrhythmias seen in the veteran were secondary to the lung 
malignancy and not primary from the heart.  The physician 
opined further that occlusive coronary artery disease 
following irradiation generally occurred from 6 to 12 years 
after exposure and that was not possible in the veteran's 
case since he died within the month of his radiotherapy.

The appellant in response to a September 1997 request from 
the RO for additional information concerning the veteran's 
use of tobacco products, recalled that he would at times 
exceed the 10 cigarettes a day by 15 cigarettes when 
traveling or with his friends.

A VA physician in April 1998 reviewed the record and previous 
medical opinions and opined that they did not show any 
evidence of nicotine dependence attributable to smoking while 
in service.  The physician noted that he veteran was presumed 
to have smoked 1 pack of cigarettes daily for 1 1/2 years in 
service and opined that this was unlikely to bring about 
nicotine dependence and it was hardly behavior that would 
suggest nicotine dependence.  The examiner noted that the 
veteran was described to have quit smoking in 1969 and that 
this behavior (ability to quit in the absence of any 
significant pulmonary morbidity) was note likely to be 
expected from someone who is nicotine dependent. The 
physician opined hat in addition the interval of nearly 20 
years between the history of smoking and the development of 
malignancy, plus the development of more immediate 
intervening factors mentioned in previous medical opinions, 
placed some doubt on the probability of the malignancy being 
primarily smoking-related at all.  In conclusion, the 
impression was nicotine dependence or malignancy due to 
smoking in military service or any smoking was not likely.  



Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  Where a veteran 
served continuously for 90 days or more during a period of 
war or peacetime service after December 31, 1946, and 
cardiovascular disease including hypertension becomes 
manifest to a degree of 10 percent or more within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 1131, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991).  

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death", thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1996).

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1998).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan, 7 
Vet. App. at 365; Grottveit v. Brown, 5 Vet. App. 91. 93 
(1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
claimant has failed to meet this burden, the Board finds that 
her claim for service connection for the cause of the 
veteran's death is not well grounded and must be denied.   


Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.  The claimant does not meet this burden by merely 
presenting her lay opinion because she is not a medical 
health professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, her lay contentions of service inception of the 
fatal pulmonary disease or a linkage between a service 
connected disability cannot constitute cognizable evidence, 
and as cognizable evidence is necessary for a well grounded 
claim, Tirpak, 2 Vet. App. at 611, the absence of cognizable 
evidence renders a veteran's claim not well grounded.  

Basic requirements for a well-grounded claim consist of 
medical evidence of a current disability, lay or medical 
evidence, depending on the circumstances, of incurrence or 
aggravation of a disease or injury in service and medical 
evidence of a nexus between the inservice injury or disease 
and the current disability or death.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) and Lathan, supra.  

The Board remanded the case in view of the evidence that 
included a recent grant of service connection for 
cardiovascular disease, a disability noted in the terminal 
hospitalization record and the possible smoking etiology for 
the fatal malignancy.  The Board did not find this evidence 
sufficient to well ground the claim.  The appellant was asked 
to assist in the production of other evidence that the Board 
viewed as potentially helpful in making an informed decision.  
She did respond to the RO request made pursuant to the Board 
remand and the Board appreciates her contribution to the 
record.  

It also appears that the RO was very conscientious in seeking 
additional medical records and the medical opinions that the 
Board believed were necessary for a fair adjudication of the 
claim.  Inquiries were directed to official sources and 
records were located or their nonavailabilty was explained.  

The RO contacted the appellant regarding pertinent medical 
treatment and in so doing has extended to the appellant 
preliminary or threshold assistance that may voluntarily be 
accorded a claimant by VA at the initial stages of a claim.  
The case law at this time does not appear to be in conflict 
with this interpretation.  Epps v. Gober, 126 F.3d 1464, 1469 
(Fed.Cir. 1997); Sarmiento v. Brown, 7 Vet. App. 80, 85-86 
(1994).  See also Carbino v. Gober, 10 Vet. App. 507, 510-11 
(1997).  Therefore, the Board is of the opinion that no 
further duty to assist in development is necessary.  The RO 
has conscientiously sought to develop the claim and the 
appellant assisted in the location of additional evidence.  
The appellant's representative was also given the opportunity 
to provide argument on her behalf or submit additional 
evidence.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the medical evidence does not support 
the claim that a service-connected disability contributed to 
the veteran's death.  The record does not offer a basis other 
than speculation that the veteran's cardiovascular disease 
was a factor in his death.  Medical opinions have been 
obtained hat included a careful review of the record in 
arriving at opinions against the claimed nexus.  The Board 
must observe that much has been made over the veteran's 
smoking in his lifetime.  The appellant's recollection of his 
smoking history is somewhat different from his own reported 
recollection to physicians since the 1980's.  However, 
physicians have reviewed the record with consideration being 
given to the appellant's recollection of the veteran having 
used tobacco products, specifically cigarettes, during 
service.  The conclusions of the VA examiners appear to have 
been based on a fair consideration of the material evidence, 
and to reflect knowledge and skill in analysis of the 
pertinent data.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The Board notes that the veteran's lung malignancy was 
initially reported several decades after service and the 
cessation of smoking which examiners have viewed as a factor 
against a possible smoking etiology for the fatal disease 
process.  As significant is the opinion that any smoking the 
veteran may have engaged in during service was not a factor 
in the development of the fatal cancer in view of the amount 
of smoking at that time versus the extent and duration of his 
smoking after service.  It was also opined that nicotine 
addiction was not linked to service and that such addiction 
in the veteran's case was not substantiated. There is also no 
competent evidence of pulmonary disease including PTB during 
the first three years after service.

In light of this, the Board finds that the competent evidence 
is against a well grounded claim, and the claim should be 
denied.  Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  As with any piece of 
evidence, the credibility and weight to be attached to a 
medical opinion is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Also, 
although the truthfulness of evidentiary assertions is 
presumed for the purpose of well grounding a claim, that 
presumption does not extend to matters not within the 
competence of the individual making the assertion.  In this 
case that exception would apply to assertions of medical 
nexus offered by the appellant.  

Although the appellant produced evidence supporting a 
contention of a service-related nexus for the veteran death, 
the Board has observed that the medical evidence contains 
conclusions based upon the history from the veteran during 
his lifetime and the appellant more recently. 

The Board has commented as to why it does not find this 
evidence of sufficient probative value to well ground the 
claim.  The Board must also point out that the regulations 
governing presumptive service connection provide that no 
presumptions may be invoked on the basis of advancement of 
the disease when first definitely diagnosed for the purpose 
of showing its existence to a degree of 10 percent within the 
applicable period.  Further, this will not be interpreted as 
requiring that the disease be diagnosed in the presumptive 
period, but only that there be then shown by acceptable 
medical or lay evidence characteristic manifestations of the 
disease to the required degree, followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307.  In 
other words, more than speculation is necessary. 
It is on the basis of the medical evidence in service and 
thereafter that the Board finds the evidence is against a 
well grounded claim for service connection for the cause of 
the veteran's death.  There is absent in the record credible 
evidence in favor of service connection on a direct or 
presumptive basis for a disability implicated as a cause of 
death or implicating a service connected disability on a 
contributory basis.  
The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and she has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground the claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir.1997); Epps, supra.  Although the RO appeared 
to consider the claim on the merits, the appellant is not 
prejudiced by the Board's decision to deny the claim as not 
well grounded.  In so doing, the RO accorded the claim more 
consideration than it warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384 (1993).
As the appellant has not submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the doctrine of reasonable doubt has no 
application to her case.  The Board has considered the record 
mindful of the holdings in VAOPGCPREC 2-93 and 19-97 that are 
applicable to the appellant's claim based upon the veteran's 
claimed tobacco use in service.

ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the appeal is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals
